Order reversed, with ten dollars costs and disbursements, and motion granted, upon condition that the defendant shall, within ten days, pay to plaintiff the disbursements as taxed in the judgment and ten dollars costs, otherwise the order is affirmed, with ten dollars costs and disbursements. Held, on its face the contract was not a conditional sale of the cows mentioned therein. (See Pers. Prop. Law, §§ 60, 82, 92, 100;* Sanitary Carpet Cleaner v. Reed Mfg. Co., 159 App. Div. 587.) All concur.

 As to section 60 see Laws of 1922, chap. 642, repealing Pers. Prop. Law, art. 4, and adding thereto new art. 4, known as Uniform Conditional Sales Act, in effect September 1, 1922. Other sections cited were added by Laws of 1911, chap. 571, known as Sales of Goods Act. — [Rep.